Citation Nr: 1745631	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-28 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a bilateral thigh disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 1976 to September 1995.  Along with many other medals and decorations, the Veteran was the recipient of the Air Force Commendation Medal with one Oak Leaf Cluster. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

The Board finds that additional development is required before the Veteran's claims are decided. 

The Veteran asserts that he has bilateral hip and thigh disabilities, along with a low back disability as a result of his active service.  More specifically, the Veteran asserts that he developed those disabilities secondary to his service-connected right knee disability. 

In December 2011, the Veteran was afforded a VA examination.  At that examination, the Veteran claimed his back disability was caused by reaching for something while seated at a desk in 1987, and that while it was painful, he left service without constant back pain.  The Veteran stated that his bilateral hip disability was caused by a strain at Hickam Air Force Base while moving furniture, and that it just worsened over time, but that he had no pain on discharge from service, but that he would have had pain if he were examined properly on separation from service.  The examiner noted extremely exaggerated responses during the examination, including an observation of the way the Veteran moved in the waiting room versus the examination room being much more fluid and flexible.  The examiner opined that the Veteran's disabilities were less likely than not related to his active service.  The examiner noted that with respect to the Veteran's hip disability, by his own words, he walked out of the service with intermittent hip pain, but that it wasn't until years later that it became bad.  With regards to the Veteran's back disability, the examiner opined it was less likely than not as due to active service.  The examiner rationalized that the Veteran had some back strain visits in service, but nothing with a biologically plausible causation to be related to the back pain while "sitting and reaching."  The examiner went on to say that the episode of pain while lifting was transient and that he left the service with back pain that was aggravated only with certain activities.  The examiner opined that after more than fifteen years and natural progression of aging, genetics, and other non-service factors including the observed non-physiological behavior, it was not likely that the Veteran's back disability was connected to service.  

In March 2013, the Veteran was afforded another VA examination.  With regards to his back disability, the Veteran complained of flare-ups, pain, and that he had to use assistive devices like a cane for all movement.  The examiner found left paralumbar muscle tenderness.  No guarding or muscle spasms were noted.  With regards to his hip disability, the Veteran's hip flexion was 5/5, although degenerative joint disease (DJD) was noted.  With regard to the Veteran's upper anterior thigh muscle strength, the examiner noted that it was normal.  The examiner opined that the Veteran's back disability was not due to his knee disability, because the Veteran claimed it was due to lifting in service, and therefore it was likewise not aggravated by the knee.  The examiner then opined that the Veteran's bilateral hip disability began in the 1990s, but without any injury.  The examiner stated that later on, the Veteran suggested it was due to his knee injury.  Finally, the examiner opined that the Veteran's thigh disability was less likely than not due to service or his right knee disability, rationalizing only that the Veteran was vague about the onset and what it might be due to and only later on suggesting right knee aggravation as a possible cause.  

At his July 2017 Board hearing, the Veteran and his wife asserted that his disabilities were as due to his right knee disability.  In August 2017, the Veteran submitted a letter by his private chiropractor who had been treating him for 13 years.  The chiropractor gave a detailed history of his treatment of the Veteran and opined that the Veteran's bilateral hip, thigh, and low back disabilities were a natural progression due to his right knee disability.  He went on to state that in chiropractic management, it is always a relationship of structure to function and that, as a result, the Veteran had to have developed right hip, and degeneration of the spine.  

The Board finds that while many medical opinions are of record, none contain a sufficient rationale.  The December 2011 VA examiner, while providing opinions with a more thorough rationale on direct service connection, did not opine or rationalize as to secondary service connection or the possibility of the Veteran's disabilities being aggravated by his right knee disability.  The March 2013 examiner, while providing an opinion as to secondary service connection and aggravation, did not provide a proper rationale.  Finally, while the Veteran's private chiropractor rendered a positive opinion, the rationale was insufficient.  While referencing chiropractic management, no explanation was given and no elaboration was given on why chiropractic management in that context was an ipso facto connection between the disabilities the Veteran's exhibits.  With so many conflicting and incomplete opinions of record, none are sufficient opinions upon which the Board can base a decision.  For those reasons, the Board finds all examinations of record inadequate or incomplete and concludes that remand is necessary for a new examination to determine the nature and etiology of the Veteran's hip, back, and thigh disabilities. 

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is rendered in this case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination(s) with an examiner(s) with sufficient expertise, who have not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present low back disability, bilateral thigh disability, and bilateral hip disability.  The examiner(s) must review the claims file thoroughly and must note that review in the report(s).  Any indicated studies should be performed.  Based on a review of the record, the examiner(s) should accomplish the following:

(a) Identify any back, hip, and thigh disabilities that have been present during the pendency of this claim.

(b) Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability characterized by low back pain, bilateral hip pain, and/or bilateral thigh pain, had its onset during active service or within one year of separation from active service, or is otherwise etiologically related to active service.

(c) Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability characterized by low back pain, bilateral hip pain, and/or bilateral thigh pain, was caused or aggravated (chronically worsened) by a service-connected disability, specifically considering the Veteran's right knee disability and any altered gait/body mechanics resulting from such. 

The examiner(s) should specifically address the Veteran's in-service injuries, as well as the opinion provided by the Veteran's private chiropractor in any opinion rendered.  

A thorough rationale for all opinions expressed must be provided.

3.  Confirm that any VA examination report and all opinions provided comport with this remand and undertake any other development determined to be warranted.

4.  Then, readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

